Fourth Court of Appeals
                                San Antonio, Texas
                                    November 12, 2019

                                    No. 04-19-00244-CR

                                    Christopher KINES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 81st Judicial District Court, Wilson County, Texas
                              Trial Court No. 16-07-153-CRW
                          Honorable Lynn Ellison, Judge Presiding


                                      O RDE R
        The State’s brief is due November 12, 2019. On November 4, 2019, the State filed a
motion requesting a sixty (60) day extension of time. After consideration, we GRANT
the State’s request and ORDER the brief due by January 13, 2020.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court